DETAILED ACTION
The following is a first action on the merits of application serial no. 16/334365 filed 3/19/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 3/19/19, 8/14/19, 11/20/19 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 9 recites the limitation “wherein a process of the dual row planetary hybrid coupling mechanism switches a driving mode is as follows:……….”, followed by functional limitations. A claim to a device, apparatus, manufacture, or composition of so long as it is clear that the claim is directed to the product and not the process (MPEP 2173.05(p).  The examiner is requesting that applicant verify that the claim is directed to the product (apparatus) and not just the process (function) as recited, please clarify.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bucknor et al 20070105678. As to claim 1, Bucknor discloses (Figure 7a) a dual row planetary hybrid coupling mechanism, comprising a fuel driven mechanism (12), a single row planetary gear mechanism (630), a dual clutch (650, 652), an intermediate connecting shaft structure (connection between 626 and 650 or between 622 and 652), a compound planetary gear mechanism (620), a first electric driving .
As to claim 8, further comprising a power battery (686) connected to the generator and the driving motor, wherein the dual row planetary hybrid coupling mechanism automatically achieves switching of various driving modes (as shown in Figure 7b) according to a State of Charge (SOC) value of the power battery and a 
As to claim 10, Bucknor discloses the transmission usuable for a motor vehicle ([0004], line 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucknor in view of CN107264262A.  Bucknor discloses functions for operating the planetary hybrid mechanism using SOC values ([0075]), however, the SOC isn’t compared to a first threshold value based on a determined magnitude relationship as recited. Note: the term “or” suggest that not all limitations in claim need be met.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Bucknor with a SOC value threshold driving mode determination in view of CN to ensure that the driving mode change can be carried out that is suitable for operating conditions of the vehicle thus ensuring low cost operation of vehicle.
Allowable Subject Matter
Claims 2-7 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 2 in combination with claim 1) wherein the mechanism has a second 
planetary carrier connected to the intermediate shaft, a second sun gear connected to the second input shaft, a third sun gear connected to the third input shaft, the second electric mechanism having a third brake corresponding to the third input shaft and the second gear ring connected to the output mechanism and in combination with claim 2 as recited.
and in combination with claim 3 as recited.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-The IDS art cited in the Chinese office action, CN106627096 is a dual row planetary hybrid coupling mechanism, however, the art doesn’t disclose or render obvious a motivation to provide for a first brake corresponding to the intermediate shaft, a second brake corresponding to the second input shaft, dual clutches corresponding to the first ring gear and first input shaft and the intermediate, second input and third input shafts connected to the compound planetary mechanism.
-CN101149094 as IDS cited art discloses a dual row planetary hybrid coupling mechanism having a dual clutch with a first, second and third brake, however, the art lacks a compound planetary mechanism and an intermediate shaft connected to the dual clutch and connected to the compound planetary mechanism (see .
-CN103291860 as IDS cited art discloses a dual row planetary hybrid coupling mechanism having a dual clutch, but lacks a first and second brake as recited (Figures 1-3).
-CN106476610 and CN106476603 both disclose a planetary hybrid coupling mechanism having an intermediate connecting shaft, a first and second electric driving 
-Scholle et al 20190270371 discloses a planetary hybrid coupling mechanism having a compound planetary connected to a dual clutch and a first and second brake (Figure 1).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        November 4, 2021